Title: To Alexander Hamilton from Rufus Graves, [2] December [1799]
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter December 2, 1799
          
          In a circular letter of the 19th. of June last I was informed that as soon as recruits should reach the Regimental rendezvous they must be definitively mustered, and that that duty was assigned to me with the aid of a surgeon. After the troops were ordered to Oxford without first having been convened at the regimental rendezvous—I was in doubt whether the duty of Mustering as aforesaid was still expected of me—
          But not having been informed that an Inspector had been appointed, I went on to Oxford, and with the aid of Doctor Blake surgeon of the 14th. Regiment attended to the mustering of the recruits raised for the 16 regiment according to the direction in said letter—Three only were disapproved of and discharged one for ulcered legs, one for epileptic fitts & one for a rupture
          The moving of the troops to Oxford has Given a very great check to the recruiting servic in the 16th. Circle—It has operated very much against the progress of the business in two respects. In the first place no soldiers are seen at the respective rendezvous in uniforms to invite by their Soldier like appearance and intreaties their fellow citizens to come and join their corps—and in the second place the most extravagant reports have been industriously circulated, by the enemies of the established army relative to the treatment of the troops at Oxford. These reports, though utterly false, at the distance of one, or two, or three hundred miles are currently believed—
          As the hutts that have been erected at Oxford for the 16th. Regt. are completely full there being not less than eighteen or twenty in a room, I would suggest for your consideration whether it would not be for the advantage of the recruiting service, to continue the recruits that have been recently inlisted, and those that may be inlisted during the winter months at the respective recruiting rendezvous untill the opening of the Spring—
          I would further suggest for your consideration whether it would not be for the benefit of the recruiting service, and also for the general improvement of the Officers to shift the Officer occasionally from the encampment to the recruiting service, and from the recruiting service to the encampment so however as always to leave a suitable number of them at the encampment—
          Difficulties have arisen in the minds of company Officers relative to making and certifying their monthly Muster Rolls. They do not see how they can certify the real state of their companies according to the directions of the paymaster & deputy paymaster General, when one part of the Company is at Oxford and the other at the Rendezvous at the distance of two hundred miles from thence—
          I wait you decision and direction as to these points—
          I have the honor to be sir with very great respect Sir Your Obedient sert.
          
            R Graves Lt Col. Com. 16th US Regt
          
          Major General Hamilton
        